DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 22, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 5, 9, 10, 13 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okada (U.S. Patent Number 11,009,676).
With regard to independent claim 1, Okada teaches an optical system (Figure 4) comprising, in order from an object side to an image side: a first lens unit (Figure 4, element G1) having positive refractive power (column 5, lines 42-43); and a second lens unit (Figure 2, element G2) having negative refractive power (column 12, line 43), wherein the first lens unit moves and the second lens unit does not move during focusing (column 5, lines 42-56), wherein the first lens unit includes a positive lens arranged closest on the object side of the first lens unit (Figure 4, element La1 and column 12, Table 7 data), wherein the second lens unit includes three or more lenses (Figure 4, elements L21, L22 and L23) including at least two negative lenses (Figure 4, elements L21 and L23 and column 12, Table 7 data), wherein when the first lens unit is divided at a largest interval and a second largest interval of intervals between adjacent lenses (column 12, Table 7 data for D2 and D9) in the first lens unit, the first lens unit consists of a first subunit (Figure 4, element G1A) having positive refractive power (column 6, lines 7-9), a second subunit (Figure 4, element G1B) having negative refractive power (column 12, Table 7 data), and a third subunit (Figure 4, element G1C) having positive refractive power (column 6, lines 10-11) arranged in order from the object side to the image side, and satisfying the conditional expression 0.14 < sk/f < 0.30 and 0.59 < fl3/f < 1.21, as defined (column 12, Table 7 data).
With regard to dependent claim 5, Okada teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical system further satisfying the conditional expression 0.25 < D2/f < 0.68, as defined (column 12, Table 7 data).


With regard to dependent claim 9, Okada teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical system wherein the third subunit consists of a single lens or a single cemented lens (Figure 4, element Lc1).
With regard to dependent claim 10, Okada teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical system wherein the first subunit consists of one or more positive lenses (Figure 1, element La1).
With regard to dependent claim 13, Okada teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches an image pickup apparatus (column 1, lines 19-25) comprising such an optical system; and an image pickup element configured to photoelectrically convert an image formed by the optical system (Figure 13 and column 15, lines 21-48).
With regard to dependent claim 17, Okada teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 13, and further teaches such an optical system further satisfying the conditional expression 0.25 < D2/f < 0.68, as defined (column 12, Table 7 data).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (U.S. Patent Number 11,009,676) as applied to claims 1 and 13, respectively above, and further in view of Onozaki (U.S. Patent Publication 2014/0153118).
With regard to dependent claim 8, although Okada teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches an aperture (Figure 4, element St), Okada fails to teach the aperture as being disposed between the second lens subunit and the third subunit.  In a related endeavor, Onozaki teaches an optical system comprising, in order from an object side to an image side: a first lens unit (Figure 1, element GF) having positive refractive power (page 2, paragraph [0035], line 2); and a second lens unit (Figure 1, element GR) having negative refractive power (page 2, paragraph [0035], line 3) and further comprising an aperture stop (Figure 1, element S) arranged between a second lens subunit (Figure 1, elements 4, 5, 6, and 7) and a third subunit (Figure 1, elements 8, 9 and 10), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical system, as taught by Okada, with the placement of the aperture stop, as taught by Onozaki, to control light within the optical system.
With regard to dependent claim 20, although Okada teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 13, and further teaches .

Allowable Subject Matter
Claims 2-4, 6, 7, 11, 12, 14-16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an optical system comprising, in order from an object side to an image side: a first lens unit having positive refractive power; and a second lens unit having negative refractive power, wherein the first lens unit moves and the second lens unit does not move during focusing, wherein the first lens unit includes a positive lens arranged closest on the object side of the first lens unit, wherein the second lens unit .

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Endo (U.S. Patent Number 7,426,083) and Gyoda (U.S. Patent Publication 2017/0336608) both teach optical systems comprising a first lens  unit and a second lens unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
21 June 2021